DETAILED ACTION

Response to Arguments
Applicant’s arguments with respect to claim(s) 31 have been considered but are moot because the new ground of rejection does not rely on the secondary reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 31, 34 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rooyackers et al. (“Rooyackers”) US PG-Pub 2011/0253981 in view of Li et al. (“Li”) US PG-Pub 2011/0121434.
Rooyackers discloses a complimentary tunnel field effect transistor (C-TFET) pair, comprising a semiconductor substrate comprising a base portion and at least two opposing facets; a first nanowire  (e.g. element 30a) comprising a root end and a free end, the first nanowire's root end extending  from a first of the at least two opposing facets and the free 
	Rooyackers teaches the device structure as recited in the claim. The difference between Rooyackers and the present claim is the recited first (001) surface and at least two opposing (111)-type facets. 
Li discloses in Figs. 1 and 12 a semiconductor substrate comprising a base portion (e.g. element 15) having a first (001) surface (¶[0036]) and at least two opposing (111)-type facets (e.g. element 148a and 148b, ¶[0077]).  
Li's teachings could be incorporated with Rooyackers's device which would result in the claimed invention. The motivation to combine Li's teachings would be to grow nanowires having lower twin defect density (see also other advantages taught by Li ¶¶[0051 and 0052]). Therefore, it would have been obvious to one skilled in art before the effective filing of the claimed invention was made to incorporate Li's teachings to arrive at the claimed invention.
Re claim 34, Rooyackers teaches (¶¶[0116 and 0118]) wherein the first nanowire, the second nanowire, or both nanowires are heterostructured nanowires that comprise group III-V, group II-VI, or group IV materials.   
Re claim 35, Li discloses wherein the substrate comprises a Si(001) substrate (¶0036 and 0041]).                    
s 32-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rooyackers in view of Li as applied and further in view of Samuelson et al. (“Samuelson”) US PG-Pub 2006/0125056.
Re claims 32 and 33, the combined references of Rooyackers and Li do not specifically disclose the recited stoichiometric structure. However, Samuelson suggests (¶¶[0045 and 0054]) a first and second materials formed from stoichiometric mixtures of group III-V, group II-VI, or group IV materials which is a range that lies within or overlaps the disclosed ranges.
The Federal Circuit informs us that a prima facie case of obviousness typically exists when the ranges of a claimed composition overlap the ranges disclosed in the prior art. In re Peterson, 65 USPQ2d 1379, 1382 (Fed. Cir 2003) citing In re Geisler, 116 F.3d 1465, 1469, 43 USPQ2d 1362, 1365 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (CCPA 1976); and In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974). See MPEP § 2144.05.
  Therefore the fact that applicant's claimed range lies within or overlaps the prior art range establishes a presumption of obviousness. This presumption may be rebutted when Applicants puts forward evidence demonstrating objective indicia of non-obviousness, e.g. that the prior art taught away from the claimed invention, In re Geisler, 43 USPQ2d 1362 (Fed. Cir. 1997); or that there are new and unexpected results relative to the prior art, In re Woodruff, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 716.02(d); Iron Grip at 1228.
Re claim 34, Samuelson discloses (¶[0069]) wherein the first nanowire, the second nanowire, or both nanowires are heterostructured nanowires that comprise group III-V, group II-VI, or group IV materials.  

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on (571)272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AHMED N SEFER/Primary Examiner, Art Unit 2893